Title: Thomas G. Watkins: Statement of account, 20 July-9 Aug. 1821, 20 July 1821
From: Watkins, Thomas G.
To: 


            
            
              
              
          Mr JeffersonTo Tho G Watkins Dr$Cts1821July20.Prescription & medicine at Mr Peytons for Mrs Marks20021.Prescription & medicine Do2″22.Prescription medicine & blister plaister Do3″″Call visit & advice for negro Carpenter Lewis2August1.Visit to Mr Peytons attendg prescn &c Mrs Marks3508DoDoDoDo3509.Prescripn & medicine Betty’s child (when on a visit to Mrs R.)2″$1800
            